Citation Nr: 0707101	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  02-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
October 1945.  He died on September [redacted], 1998.  The appellant 
is the widow of the veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In November 2002, the appellant testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In October 2003, the Board remanded the matter on appeal to 
the RO for additional development.  After accomplishing some 
of the requested action, the RO continued the denial of the 
claim (as reflected in the March 2005 supplemental SOC 
(SSOC)).

In July 2005, the Board again remanded the matter on appeal 
to the RO for additional development.  After accomplishing 
that development, the RO continued the denial of the claim 
(as reflected in the September 2006 SSOC), and returned the 
matter to the Board for further appellate consideration.

In January 2007, the undersigned granted the appellant's 
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 
(2006).


FINDINGS OF FACT

1.  The veteran died in September 1998.  The certificate of 
death lists the immediate cause of death as being Parkinson's 
disease; atherosclerotic cardiovascular disease was noted as 
another significant condition contributing to death, but not 
related to the cause of death. 

2.  At the time of the veteran's death, he was service 
connected for psychoneurosis, anxiety state (history of post-
traumatic stress disorder).

3.  The evidence is at least in equipoise as to whether or 
not the veteran's service-connected psychoneurosis, anxiety 
state (history of post-traumatic stress disorder) was a 
contributory cause of his death. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.

II.  Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed  
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312. 

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or  
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499,  
502 (1993).

The appellant contends that the veteran's service-connected 
psychoneurosis, anxiety state, contributed to his death.   

During the veteran's lifetime, service connection was 
established for psychoneurosis, anxiety state (history of 
post-traumatic stress disorder), rated as 0 percent 
disabling.
 
The record reflects that the veteran died in September 1998.  
According to the death certificate, the veteran died from 
Parkinson 's disease and atherosclerotic cardiovascular 
disease was listed as a significant condition contributing to 
death.  The death certificate is devoid of any mention of the 
veteran's service-connected psychiatric disorder as a factor 
in the cause of his death. 

However, in July 2001, November 2002, and November 2004 
letters, C. E. Marshall, M.D., the physician who supervised 
the veteran's care until his death at the Sepulveda VA 
Nursing Home, stated that he made every attempt to have the 
veteran's psychoneurosis disorder listed on his death 
certificate as a contributing cause.  He furthered that the 
Los Angeles County Coroner's Office clerks would not accept a 
psychiatric diagnosis as the actual disease that contributed 
to the veteran's death.  

In those letters, Dr. Marshall stated that he reviewed the 
veteran's medical records from his admission in 1994 to the 
VA health care system until his death in September 1998.   
Dr. Marshall opined that the veteran succumbed from multiple 
concurrent ailments, one of which was his service-connected 
psychiatric disability which was active until the time of his 
passing.  He explained that neurosis and PTSD are commonly 
treated pharmacologically with antianxiety (anxiolytic) 
agents, or with antidepressants.  He referred to VA records 
at the time of the veteran's admission reflecting that he was 
suffering from neurosis, Alzheimer's disease, and Parkinson's 
and that these conditions caused the veteran to have a 
significant decline in function.  A VA pharmacist note showed 
that the veteran had been treated with Lorazepam for anxiety 
and a Geriatric Fellow opined that the veteran's decline in 
functional status may have been related to overmedication 
with his ativan anxiolytic.  VA nursing home records 
reflected that the veteran was  aggressively treated for his 
service-connected psychoneurosis, anxiety state, with 
psychopharmaceuticals specifically designed to curtail 
behavioral problems associated with this condition.  In an 
attachment, Dr. Marshall provided a list of dates of clinical 
records, with pertinent findings, to support his contention 
that the veteran received ongoing treatment for his service-
connected psychoneurosis, anxiety state.  In this regard, the 
records reflected that the veteran received anxiolytic drugs 
as needed for combative behavior and agitation until March 
1996.  He was changed to Nefazdone in March 1996, a different 
medication commonly used to treat anxiety/depression which 
improved his mood and behavior, but he still continued to be 
combative.  

Dr. Marshall opined that that the veteran's service-connected 
psychiatric disorder and his non service-connected organic 
mental disorders collectively resulted in the veteran's 
demise.  He furthered that the veteran died of complications 
due to multiple neuropsychiatric conditions which included 
PTSD, mixed dementias (Alzheimer's, Parkinson's plus/Lewy 
body, and multiple infarction types), anxiety disorder, and 
depression with anxiety features.  He opined that it was 
clinically impossible to conclude that any one of these 
conditions was exclusive as the cause of the veteran's death.  
Dr. Marshall also opined that based on the veteran's  
continued treatment of his service-connected psychoneurosis, 
anxiety state, while at the VA nursing home until his death, 
the contribution of the veteran's service-connected 
psychoneurosis to his demise could not be disputed.  

In response to an October 2003 Board remand, the RO obtained 
a February 2005 VA opinion.  In the opinion, R. C. Hamm, 
M.D., Chief of Administrative Medicine, stated that he 
reviewed the statements in support of the claim by Dr. 
Marshall and he fully agreed with the state decision to 
exclude the veteran's neurosis as a cause or contribution to 
the veteran's death.  Dr. Hamm opined that Dr. Marshall 
engaged in speculation in his report as there is no 
documentary evidence directly connecting any anxiety disorder 
with death due to cardiovascular disease or other causes.  He 
opined that there is no plausible connection between the 
veteran's service-connected disability and his death (listed 
on the death certificate) as due to Parkinson 's disease with 
atherosclerotic cardiovascular disease listed as 
contributory.  Dr. Hamm listed his rationales as follows: (1) 
any current statement attempting to causally relate any 
anxiety neurosis with death (hypertension/heart 
attack/stroke, etc.) is purely speculative; (2) the veteran 
was only 0 percent service-connected for anxiety neurosis, 
implying minimal disability; (3) while the death certificate 
listed Parkinson's Disease as the cause of death, this 
appears to be an error as this diagnosis rarely ever causes 
death directly; and (4) the veteran's anxiety, particularly 
as it appears to have increased in the years following the 
Parkinson's disease diagnosis, more likely stems from that 
diagnosis (as opposed to being an exacerbating condition).

Shortly thereafter, the Board received a letter in June 2005 
from Dr. Marshall responding to Dr. Hamm's opinion.  Dr. 
Marshall indicated that although his point was not to cite 
cause and effect regarding anxiety neurosis, hypertension, 
and stroke, that there was literature from the World Health 
Organization and the Joint National Committee that did in 
fact support the association of emotional and psychological 
stress and hypertension.  He clarified that his intent was to 
show that the veteran had concurrent neurosis, Parkinsonism, 
and cardiovascular disease chronically and at the time of his 
death.  This was not speculative he stated.  He furthered 
that this was the opinion of two Geropsychiatrists, a 
Geropsychologists, and two Geriatricians who cared for the 
veteran during his stay at the VA nursing home.  In support, 
he cites to records reflecting that the veteran's problem 
list included anxiety neurosis, that he was treated with 
anxiolytic agents, prescribed by Geropsychiatrists, and that 
his behavior justified the use of such agents.  As to Dr. 
Hamm's claim that the veteran's anxiety increased in the 
years following his diagnosis of Parkinson's disease, and is 
related to this disease, Dr. Marshall referred to a medical 
book on geriatrics.  In this regard, the medical text found 
depression that affects Parkinson's disease patients is not 
directly related to the disease.  In addition, it noted that 
it was likely that anyone with PTSD, anxiety neurosis, and 
difficulty adjusting mentally post military, would be 
additionally compromised by the stressors of dealing with a 
chronic debilitating illness.  Thus, Dr. Marshall believed 
that the veteran's service-connected psychoneurosis, anxiety 
state, contributed to his demise as the veteran was never 
able to cope with the extreme anxiety of his chronic 
ailments.  

In July 2005 the Board remanded the claim to obtain all VA 
nursing home records and to forward the claims file to a 
certified cardiologist for an opinion and complete rationale.  

In a July 2006 addendum, a VA Board Certified Cardiologist 
stated that he specifically reviewed the February 2005 VA 
opinion that stated, in part, (1) any current statement 
attempting to causally relate any anxiety neurosis with death 
(hypertension/heart attack/stroke, etc.) is purely 
speculative.  He stated that he concurred with that opinion.  

In deciding claims, it is the Board's responsibility to weigh  
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See  
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Obviously, this responsibility is 
more difficult when, as here, medical opinions diverge.  And 
at the same time, the Board is mindful that it cannot make 
its own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171  
(1991). 

Upon review of the aforementioned medical evidence, the Board 
holds that service connection for the cause of the veteran's 
death is warranted.  The appellant has submitted multiple 
statements from Dr. Marshall in which he opined that the 
veteran's service-connected psychoneurosis, anxiety state, 
contributed to his death, along with multiple concurrent 
ailments, and that it was clinically impossible to conclude 
that any one of these conditions was exclusive as to the 
cause of the veteran's death.  Dr. Marshall has provided 
detailed discussions to support his conclusions, he has noted 
his review of the veteran's medical records from 1994 to his 
death in 1998, and has cited to relevant medical literature.  

The Board notes that the VA physicians concluded, in essence 
that there was no causal connection between the veteran's 
service-connected anxiety neurosis and death.  The VA 
physician in 2005 provided a rationale for the finding 
against such a connection.  The Board finds that the opinions 
in support of the claim and the opinions against the claim 
are both probative.  In other words, the evidence for and 
against granting service connection for the cause of the 
veteran's death is about evenly balanced (i.e., in relative 
equipoise).  Accordingly, by resolving all doubt in favor of 
the appellant, the Board finds that the veteran's service-
connected psychoneurosis, anxiety state (history of post-
traumatic stress disorder) contributed substantially or 
materially to the veteran's death, that it combined to cause 
death; and it lent assistance in producing death.  See 38 
C.F.R. § 3.102.  Accordingly, service connection is warranted 
for the cause of the veteran's death. 






	(CONTINUED ON NEXT PAGE)


ORDER


Service connection for the cause of the veteran's death is 
granted. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


